Name: Commission Regulation (EEC) No 3274/83 of 17 November 1983 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 322/ 18 Official Journal of the European Communities 19 . 11 . 83 COMMISSION REGULATION (EEC) No 3274/83 of 17 November 1983 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2374/79 (2), as last amended by Regulation (EEC) No 2959/83 (3), fixes certain selling prices for beef and veal taken over by the intervention agencies before 3Q June 1983 ; whereas the situation regarding these stocks is such that this date should be replaced by 31 July 1983 ; Whereas it seems appropriate to derogate from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 (4) taking into account the administrative difficulties which the appli ­ cation of this rule raises in certain Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2374/79, '30 June 1983 ' is hereby replaced by '31 July 1983'. Article 2 By way of derogation from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 , the purchase applications shall not name the coldstore or stores where the products applied for are stored. Article 3 This Regulation shall enter into force on 21 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 November 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24. 0 OJ No L 272, 30 . 10 . 1979, p . 16 . 0 OJ No L 289, 22 . 10 . 1983, p . 24. ( «) OJ No L 251 , 5 . 10 . 1979, p. 12.